DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments and remarks filed on Jan. 19, 2022.   The amended claims overcome the previous claim rejections under 35 U.S.C. 112(a), and therefore the rejection is withdrawn. Claims 1-7, 9-10, 12-19 are pending.
Specification
The disclosure is objected to because of the following informalities: Figure 3D needs to be added under the “Brief Description of the Drawings” section.  
Appropriate correction is required.
Drawings
The drawings were received on 1/19/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0136933 (“Dosluoglu”) in view of U.S. Patent Publication No. 2015/0122974 (“Fowler”).
Regarding claim 1, Dosluoglu discloses an apparatus comprising a plurality of pixel sensors (415, Fig. 8), each pixel sensor comprising: 
a first photodetector (blue sensor, Figs. 4b and 9, paragraphs [0104], [0106]) comprising a first main photodiode (215, Figs. 4b and 9) characterized by a first light conversion efficiency as a function of wavelength of a light signal incident thereon (paragraph [0091], photodiodes are structured to receive and convert a particular differentiated color component of the light 250, paragraph [0079], 215, Figs. 4b and 9, is tuned to receive blue hue); and 
a first floating diffusion node (node connecting 200, Figs. 4b and 9) comprising a photodiode (200, Figs. 4b and 9) characterized by a second light conversion efficiency as a function of said wavelength (paragraph [0091], photodiodes are structured to receive and convert a particular differentiated color component of the light 250, paragraph [0079], 200, Figs. 4b and 9, is tuned to receive red hue), said second light conversion efficiency, being different from said first light conversion efficiency as a function of wavelength (paragraph [0091]), said first floating diffusion node also being illuminated by said light signal (paragraph [0091], all photodetectors receive light 250, Figs. 4b and 9); 

said apparatus further comprising a controller (control circuitry, paragraph [0108], Fig. 9) that generates an intensity of light in each of a plurality of wavelength bands for said pixel sensor utilizing a measurement of said light signal by each of said first main photodiode, said photodiode, and said second main photodiode (paragraph [0111], output signal is indicative of the light intensity on each of 200, 205, 210, and 215), said measurements being used by said controller to generate said intensities of light in said plurality of wavelength bands (paragraph [0111], output signal is indicative of the light intensity on each of 200, 205, 210, and 215) and providing a color image (image readout, Fig. 9).
Dosluoglu does not disclose that the first floating diffusion node comprises a parasitic photodiode. 
However, Fowler discloses a first floating diffusion node (43, Fig. 2) comprising a parasitic photodiode (42, Fig. 2), that is used to measure light intensities (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the floating diffusion in Dosluoglu as a separate photodiode as disclosed by Fowler 
Regarding claim 2, Dosluoglu in view of Fowler discloses the apparatus of Claim 1, and Fowler further discloses that said second light conversion efficiency is greater than three percent of said first light conversion efficiency (paragraph [0031]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have a second light conversion efficiency be greater than three percent of said first light conversion efficiency as disclosed by Fowler in the device of Dosluoglu in view of Fowler to ensure a significant detection efficiency without significantly increasing the pixel size as taught, known, and predictable.
Regarding claim 3, Dosluoglu in view of Fowler discloses the apparatus of Claim 1, and Fowler further discloses that said second light conversion efficiency is greater than ten percent of said first light conversion efficiency (paragraph [0031]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have a second light conversion efficiency be greater than ten percent of said first light conversion efficiency as disclosed by Fowler in the device of Dosluoglu in view of Fowler to ensure a significant detection efficiency without significantly increasing the pixel size as taught, known, and predictable.
Regarding claim 4, Dosluoglu in view of Fowler discloses the apparatus of Claim 1 and Dosluoglu further discloses a plurality of second photodetectors (Green-1 sensor and Green-2 sensor, Figs. 4b and 9).
Regarding claim 5, Dosluoglu in view of Fowler discloses the apparatus of Claim 4, and Dosluoglu further discloses there is one second photodetector (either one of Green-1 or Green-2 sensor, Figs. 4b and 9) for each pixel sensor (415, Figs. 8 and 9).  
Regarding claim 15, Dosluoglu in view of Fowler discloses the apparatus of Claim 1 and Dosluoglu further discloses a filter on one of the first photodetector or the second photodetector (paragraph [0091], colors may be filtered using dyed coatings over the photodiodes 200, 205, 210, and 215).  
Regarding claim 16, Dosluoglu in view of Fowler discloses the apparatus of Claim 1 and Dosluoglu further discloses a readout (425, Fig. 9) and a reset circuit (230, Figs. 4b and 9) shared by the first and second photodiode (215, 205, and 210 all share reset and readout circuits, Figs. 4b and 9).  
Regarding claim 17, Dosluoglu in view of Fowler discloses the apparatus of Claim 1 and Dosluoglu further discloses four photodetector pixel sensors (multiple 415, Fig. 8) forming a color imaging array (410, Fig. 8, paragraph [104]).  
Regarding claim 18, Dosluoglu in view of Fowler discloses a color imaging system, comprising: 
a plurality of pixel sensors (415, Fig. 8), each pixel sensor comprising at least a first photodetector (blue sensor, Figs. 4b and 9, paragraphs [0104], [0106]) and a second photodetector (Green-1 or Green-2 sensor, Figs. 4b and 9); 
a filter on one of the first photodetector and the second photodetector (paragraph [0091], colors may be filtered using dyed coatings over the photodiodes 200, 205, 210, and 215);  

a first floating diffusion node (node connecting 200, Figs. 4b and 9) comprising a photodiode (200, Figs. 4b and 9) characterized by a second light conversion efficiency as a function of said wavelength (paragraph [0091], photodiodes are structured to receive and convert a particular differentiated color component of the light 250, paragraph [0079], 200, Figs. 4b and 9, is tuned to receive red hue), said second light conversion efficiency, being different from said first light conversion efficiency as a function of wavelength (paragraph [0091]), said first floating diffusion node also being illuminated by said light signal (paragraph [0110], all photodetectors are exposed to light 250, Figs. 4b and 9) and producing a second measurement (paragraph [0106]);
the second photodetector (Green-1 or Green-2 sensor, Figs. 4b and 9), comprising a second main photodiode (either 205 or 210, Figs. 4b and 9) with a third light conversion efficiency as a function of said wavelength (paragraph [0091], photodiodes are structured to receive and convert a particular differentiated color component of the light 250, paragraph [0079], 205 and 210, Figs. 4b and 9 are tuned to receive green hue), said third light conversion efficiency being different from said first and second light conversion efficiencies (paragraph [0091]), said second photodiode providing a third measurement (paragraph [0111]); and 

Dosluoglu does not disclose that the first floating diffusion node comprises a parasitic photodiode. 
However, Fowler discloses a first floating diffusion node (43, Fig. 2) comprising a parasitic photodiode (42, Fig. 2), that is used to measure light intensities (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the floating diffusion in Dosluoglu as a separate photodiode as disclosed by Fowler in order to have it function as another photoelectric conversion unit and avoid fabricating a complete other photodiode, which in turn saves space.
Regarding claim 19, Dosluoglu in view of Fowler discloses the system of Claim 18 and Dosluoglu further discloses the first and second photodetector share the first floating diffusion node (215, 205, and 210 all share floating diffusion node, Figs. 4b and 9).
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dosluoglu in view of Fowler further in view of U.S. Patent Publication No. 2007/0035653 ("Hong").
Regarding claim 14, Dosluoglu in view of Fowler discloses the apparatus of Claim 1, and Dosluoglu discloses that the photodiodes (200, 205, 210, and 215, Fig. 4b and 9) have their structure tailored to receive a particular differentiated color component of light (paragraph [0091]).  Dosluoglu in view of Rhodes does not explicitly disclose that the second main photodiode is smaller than the first main photodiode.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have a pixel cell formed with photosensors of different sizes as disclosed by Hong in the device of Dosluoglu in view of Fowler in order to tailor each pixel cell’s sensitivity to light as is well known in the art.
Allowable Subject Matter
Claims 6-7, 9-10, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: a plurality of pixel sensors having fewer second photodetectors than first photodetectors and comprising one second photodetector that is shared by a plurality of pixel sensors, is not taught or made obvious by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2009/0174801 ("Dungan") discloses floating diffusion nodes may be used as pseudo-photodiodes (see Fig. 2, paragraph [0023]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878